DETAILED ACTION

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art, [Newman; David et al., US 20190012332 A1], discloses:
“Content proxy may be obtained. Content may include video captured by an action camera. Content proxy may include metadata information obtained contemporaneous with the content and stored in a session container. Content proxy may include lower data rate version of the content (thumbnails). Content proxy information may be viewed and/or analyzed in order to obtain one or more highlights. Content portion corresponding to the highlight may be obtained. Multiple versions of content proxy obtained by multiple cameras may be used to identify, display, and/or share content portions in a multi-camera/multiuser applications”, as recited in the abstract.
However, the prior art does not teach or suggest either singularly or in combination the claimed, "when the second display control terminal identification information is the same as the first display control terminal identification information, determine whether an operation state of the first viewable area image at the time of receipt of the viewable area information is an operating state, and when the operation state of the first viewable area image at the time of receipt of the viewable area information is the operating state, displays the second viewable area image represented by the viewable area information on the display after the operation state of the first viewable area image shifts from the operating state to a standby state", in combination with the other recited claim features.

Regarding claims 2-10:
	Claims 2-10 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 11:
	The prior art, [Newman; David et al., US 20190012332 A1], discloses:
“Content proxy may be obtained. Content may include video captured by an action camera. Content proxy may include metadata information obtained contemporaneous with the content and stored in a session container. Content proxy may include lower data rate version of the content (thumbnails). Content proxy information may be viewed and/or analyzed in order to obtain one or more highlights. Content portion corresponding to the highlight may be obtained. Multiple versions of content proxy obtained by multiple cameras may be used to identify, display, and/or share content portions in a multi-camera/multiuser applications”, as recited in the abstract.
However, the prior art does not teach or suggest either singularly or in combination the claimed, “when the second display control terminal identification information is the same as the first display control terminal identification information, determining whether an operation state of the first viewable area image at the time of receipt of the viewable area information is an operating state; and when the determining determines that the operation state of the first viewable area image at the time of receipt of the viewable area information is the operating state, displaying the second viewable area image represented by the viewable area information on the display after the operation state of the first viewable area image shifts from the operating state to a standby state ", in combination with the other recited claim features.

Regarding claim 12:
	The prior art, [Newman; David et al., US 20190012332 A1], discloses:
“Content proxy may be obtained. Content may include video captured by an action camera. Content proxy may include metadata information obtained contemporaneous with the content and stored in a session container. Content proxy may include lower data rate version of the content (thumbnails). Content proxy information may be viewed and/or analyzed in order to obtain one or more highlights. Content portion corresponding to the highlight may be obtained. Multiple versions of content proxy obtained by multiple cameras may be used to identify, display, and/or share content portions in a multi-camera/multiuser applications”, as recited in the abstract.
However, the prior art does not teach or suggest either singularly or in combination the claimed, “when the second display control terminal identification information is the same as the first display control terminal identification information, determining whether an operation state of the first viewable area image at the time of receipt of the viewable area information is an operating state; and when the determining determines that the operation state of the first viewable area image at the time of receipt of the viewable area information is the operating state, displaying the second viewable area image represented by the viewable area information on the display after the operation state of the first viewable area image shifts from the operating state to a standby state", in combination with the other recited claim features.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Newman; David et al., US 20190012332 A1] discloses:
“Content proxy may be obtained. Content may include video captured by an action camera. Content proxy may include metadata information obtained contemporaneous with the content and stored in a session container. Content proxy may include lower data rate version of the content (thumbnails). Content proxy information may be viewed and/or analyzed in order to obtain one or more highlights. Content portion corresponding to the highlight may be obtained. Multiple versions of content proxy obtained by multiple cameras may be used to identify, display, and/or share content portions in a multi-camera/multiuser applications”, as recited in the abstract.

[Nonaka; Osamu et al., US 20090273688 A1] discloses:
	“An image processing device of the present invention comprises a storage section for storing first image data obtained by imaging in front of the imaging device body or using a telephoto lens, and second image data obtained by imaging behind the imaging device body or using a wide-angle lens; a movement pattern detection section for processing the first image data to detect a movement pattern of the first image represented by the first image data; a movement pattern determination section determining whether or not the movement pattern of the first image is unstable movement; and an 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.